UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6770


REGINALD U. FULLARD, a/k/a Reginald U. Fullard El Bey,

                    Plaintiff - Appellant,

             v.

CORPORAL B. VALENTINE; C.K. ROBERTSON; LORI SYKES; LISMAR
BOSQUES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00386-LCB-JLW)


Submitted: October 18, 2018                                   Decided: October 25, 2018


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint pursuant to 28 U.S.C. § 1915A (2012). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Fullard v. Valentine, No. 1:18-cv-00386-LCB-JLW (M.D.N.C. June 11, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2